DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is in response to the amendment filed 4/25/2022, in which:
Claims 1, 8, 15 were amended.
No new claims were added/cancelled.
Claims 1-20 are pending in the application.
Claims 1, 8, 15 are independent claims.

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 7-8, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrence J. Torres et al (US PG Pub No. 2020/0250417; Filed: 02/01/2019)(hereinafter: Torres) in view of Pedro Franceschi et al (US PG Pub no. 2021/025157; Filed: 10/25/2019)(hereinafter: Franceschi) further in view of Peeyush Rai et al (US Patent: 11120899; Filed: 06/05/2019)(hereinafter: Rai.)

Claim 1:
As per independent claim 1, Torres discloses a non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for: 
receiving from a client device an image [0014, image of a piece of content(receipt/invoice) received, [0016], fig 2] 
using a first machine learning model to predict a string based on the image [[0018-0019] extracted data include vendor name, amounts, transaction dates, etc. [0020-0021] entity recognition extraction is implemented machine learning BiLSTM-CRF processes] 
based on [the set of historical transaction data], the string, and the set of digits, determining a data value for a field in a form [[0029] The process 800 may then perform a word level prediction 804 that uses the BiLSTM and CRF processes to classify words in the text stream into different entity labels, such as vendor name or total amount… Once the character level and word level predictions (802, 804) are completed, the method may combine the word level and character level predictions (806) to generate an output. For example, the output may be the structured data for a receipt as shown in FIG. 5.].
Torres discloses the training model being based on prior knowledge (past data used to train model) however, Torres failed to specifically disclose
Franceschi, in the same field of receipt and expense reporting processing discloses 
a user identifier associated with a user of the client device [[0018, 0019, 0020] user causes a transaction to be generated, user enters name and other personal information]
based on the user identifier, retrieving a set of historical transactions associated with the user [[0021-0023, 0026, 0030-0031] previous transaction data is stored and utilized, past data may be utilized to process data including categorization of transactions].
based on the set of historical transaction data, [the string, and the set of digits], determining a data value for a field in a form [[0031] current transaction is categorized based in part on the past transaction data. [0026] categorization. [0021] category data stored in database].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receipt processing teachings of Torres to receive a user identifier, based on the user identifier, retrieve a set of historical transactions for the user, and based on the historical transactions, determine a data value for a form. The motivation for doing so would have been to further extract additional receipt data, providing a more robust auditing, expense data collection and data management system (0021).
Francheschi and Torres teach using the same machine learning model to predict a string and to predict a set of digits based on the image. See Franceschi (0018-0019]extracted entities include credit card numbers made up of a set of digits, [0020-0021] entity recognition extraction is implemented machine learning BiLSTM-CRF processes). However, Francheschi and Torres failed to specifically disclose using a second machine learning model to predict a set of digits based on the image, wherein the first machine learning model and the second machine learning model are different machine learning models.
Rai, in the same field of using machine learning algorithms to process image data discloses these limitations in that [[col 3, lines 18-42] control block can determine which of a plurality of machine learning (ML) algorithms to apply at various stages of processing. ML algorithms may include optical character recognition (OCR), computer vision (e.g., image processing and recognition algorithms), and a variety of different ML algorithms used for sectionalization and extraction….. ML algorithms 115 may include ML models (e.g., convolutional neural network models) and natural language processing (NLP) algorithms ML models may be distinguished from NLP algorithms in the sense that an NLP model takes a bag of words and is configured to understand the context around the words and relationships between words, for example, whereas ML models may be more specific and targeted (e.g., ML models may be trained to recognize dates, phone numbers, particular providers, etc.). If a clinical document is a scanned report including a text narrative (or notes) and an image, for example, control block 114 may extract the text using an OCR component and analyze the image using a computer vision component, for example].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the machine learning model of Franchechi and Torres to use a second machine learning model to predict a set of digits based on the image, wherein the first machine learning model and the second machine learning model are different machine learning models as disclosed by Rai. The motivation for doing so would have been to use increasingly focused machine learning algorithms in order to more efficiently process documents.

Claim 7:
As per claim 7, which depends on claim 1, it is rejected under the same rationale as claim 1 above. Additionally, Torres, Franceschi and Rai disclose wherein the program further comprises a set of instructions for receiving from the client device a company identifier representing a company with which the user of the client device is associated, wherein retrieving the set of historical transaction data associated with the user is further based on the company identifier. Franceschi, [[0066] company A is identified in order to provide expense categorization, [0031] past organization (company) data].

Claim 8:
	As per independent claim 8, it recites the method stored in the medium of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 14:
	As per claim 14, it is rejected under the same rationale as claim 7 above.

Claim 15:
	As per independent claim 15, it recites a system comprising the medium of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claims 2-3, 9-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres, Franceschi and Rai in view of Harald Evers et al, (US PG Pub no. 20140258838; Published: 09/11/2014) (hereinafter: Evers).

Claim 2:
As per claim 2, which depends on claim 1, Torres, Franceschi and Rai disclose extracting data from documents and storing the extracted data in structured form. Torres, Franceschi and Rai failed to specifically disclose the limitations of claim 2.
Evers, in the same field of expense report populating discloses wherein the program further comprises sets of instructions for: generating the form that includes the field [[0027] Expense form may be provided by the expense management system or the expense form may be generated by an application]. 
and providing the client device the form with the field automatically set to the determined data value [[0023] character recognition performed on an image of an expense document may be used to automatically generate expense item data 144 for use by expense management server 108 (e.g., without further input from a user). In cases in which keywords are also identified and matched to metadata objects, the structure of the expense data may also be automatically determined based on an image of an expense document. The recognized expense item data may be directly stored in expense management server 108 or may first be presented to a user for review. For example, recognized text values may be used to pre-populate fields of an expense item report screen being presented to a user via either of displays 116, 124.].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image processing output generated by the system of Torres, Franceschi and Rai to generate a form that includes the field and provide the client device the form with the field automatically set to the determined data value as disclosed by Evers. The motivation for doing so would have been to quickly consolidate receipt data in an electronic form in order to facilitate entry of expense data (0014).

Claim 3:
As per claim 3, which depends on claim 2, it is rejected under the same rationale as claim 2 above. Additionally, Torres, Franceschi, Rai and Evers disclose wherein the form further comprises a set of fields. Evers, [[0023-0025] form has plurality of fields], wherein the program further comprises set of instructions for: receiving from the client a set of data values for the set of fields and a request to create a record based on the data value for the field and the set of data values for the set of fields. Evers, [[0019, 0031] expense form fields stored at least in a relational database]. 
in response to the request, creating the record. Evers, [[0019, 0030-0031] records created for expense data] and 
storing the record in a storage. Evers, [[0019, 0030-0031] records stored in relational database].

Claim 9:
	As per claim 9, it is rejected under the same rationale as claim 2 above.

Claim 10:
	As per claim 10, it is rejected under the same rationale as claim 3 above.

Claim 16:
	As per claim 16, it is rejected under the same rationale as claim 2 above.

Claim 17:
	As per claim 17, it is rejected under the same rationale as claim 3 above.

Allowable Subject Matter

Claims 4-6, 11-13, 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, alone or in any reasonable combination failed to teach the limitations of claims 4-6, 11-13, 18-20. 

Response to Arguments

Applicant arguments filed 4/25/2022 with regard to the 35 USC 103 rejection to claims 1-3 and 7 have been fully considered and are partially found to be persuasive.
Regarding the Applicant argument on the machine learning models being different, the argument has been found to be persuasive. However, Applicant argument is moot in view of new grounds of rejection necessitated by amendment.
	Second, the Applicant submits:  “the cited references do not disclose or suggest a program that, receives from a client device an image and a user identifier associated with a user of the client device, and, based on the user identifier, retrieves a set of historical transactions associated with the user” The Applicant further submits: “Franceschi does not show that the additional checkout information are used to query or pull data from the applications. Specifically, Franceschi is silent on whether anything is used to query or pull data from the application. This may be because a mobile device typically has one user. Therefore, there is no need to use user identifiers to query or pull data from other applications. On the other hand, the present limitations rely on a user identifier because the historical transactions of many users are stored together.” The Examiner respectfully disagrees.
	Firstly, the claim language only requires a user identifier associated with the user of the client device and based on the identifier, retrieving a set of historical transactions associated with the user. Franceschi discloses the user generating a transaction, and as part of the transaction entering user identifying information (a user identifier) (0018-0020). Secondly, Franceschi discloses transaction data (which includes user identifying information) being stored to later be used as previous transaction data (0021-0023, 0026, 0030-0031). It would be clear to one of ordinary skill in the art that if the transaction data includes identifying information, and the transaction data is stored for future retrieval, the transaction data would include the user identifying information. 
Thirdly, regarding the Applicant argument that “Franceschi is silent on whether anything is used to query or pull data from the application. This may be because a mobile device typically has one user. Therefore, there is no need to use user identifiers to query or pull data from other applications” the Examiner notes that Franceschi also discloses multiple users, and multiple users using a single user device (see 0031, 0032, 0036) therefore the teachings of Franceschi go against this argument. Finally, regarding the Applicant argument that “On the other hand, the present limitations rely on a user identifier because the historical transactions of many users are stored together” this is a feature that is not claimed. Since claim 1 only claims a single user of the client device.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding Applicant arguments on claims 8-10, 10 15-17 please refer to the response to arguments above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/HOWARD CORTES/           Primary Examiner, Art Unit 2144